DISMISSED and Opinion Filed March 28, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-01509-CV

                    JEFFERY & GERALLYNN LONGINO, Appellants
                                      V.
                           WILLIAM R. EGAN, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-2699-2012

                               MEMORANDUM OPINION
                       Before Justices Lang-Miers, Murphy, and Fillmore
                                   Opinion by Justice Murphy
       After numerous delays in obtaining the record in this case, the time for filing appellants’

brief has expired. By postcard dated March 8, 2013, we notified appellants the time for filing

their brief had expired and directed appellants to file a brief within ten days. We cautioned

appellants that failure to file the brief and an extension motion within the time allowed would

result in the dismissal of this case. To date, appellants have not filed their brief, an extension

motion, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).

121509F.P05

                                                   /Mary Murphy/
                                                   MARY MURPHY
                                                   JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JEFFERY & GERALLYNN LONGINO,                       On Appeal from the County Court at Law
Appellants                                         No. 6, Collin County, Texas
                                                   Trial Court Cause No. 006-2699-2012.
No. 05-12-01509-CV         V.                      Opinion delivered by Justice Murphy.
                                                   Justices Lang-Miers and Fillmore
WILLIAM R. EGAN, Appellee                          participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee WILLIAM R. EGAN recover his costs of this appeal from
appellants JEFFERY & GERALLYNN LONGINO.


Judgment entered this 28th day of March, 2013.




                                                   /Mary Murphy/
                                                   MARY MURPHY
                                                   JUSTICE




                                             –2–